DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Applicant Arguments/Remarks Made in an Amendment filed on September 9, 2022. Claims 1-7, 9,10, 21-27, and 29-32 are pending. Claims 8, 11-20, and 28 are canceled. 

Response to Arguments
Applicant's arguments filed September 9, 2022 have been fully considered but they are not persuasive. 
Regarding amended claim 1, Applicant argues that Kwon does not disclose a drilling system including a guide-hub that remains stationary during drilling and a drilling insert configured to be inserted into the guide-hub and rotated within the guide-hub along with a drill bit by the motor where the drilling insert is also configured to automatically prevent further drilling in response to detecting that the drill bit punctures a drilling surface. Applicant’s arguments are not found persuasive, because Kwon discloses a drilling system supported by supported rods (300, Figure 1) that keeps the system stationary during drilling. In paragraph 0036 state, “Thus, the supporting rods 300 function as a safeguard to prevent the boring operation from being performed beyond the intended depth while supporting the boring drill 100 to the work area. The drilling insert is capable of automatically preventing further drilling in response to detecting that the drill pit punctures a drilling surface, i.e. by setting the boring depth and the use of stopper (600) located distally of the drilling insert (see Figure 1 and paragraph [0044].
Regarding amended claim 21, Applicant argues that Farrell also does not teach a controller configured to detect an electrical parametric change at a motor that corresponds to puncturing a drilling surface, and deactivate the motor when puncturing the drilling surface is detected. Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding amended claims 6 and 26,  Applicant argues that Kwon fails to disclose the drilling insert is configured to automatically prevent further drilling using electrical monitoring to detect that a drilling surface is punctured. Applicant’s arguments with respect to claims 6 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-7, 9, 26, 27, 29, and 32 are rejected under 35 U.S.C.103 as being unpatentable over Kwon et al. (US Patent Publication 2017/0150973) in view of Herndon (US Publication 2014/0094808).
Regarding claim 1, Kwon et al. disclose a drilling system (Fig. 1) comprising: a guide-hub (100, Fig. 4) capable of being placed against a drilling surface and to maintain a fixed angle with the drilling surface, and to remain stationary during drilling (i.e. via supporting rods 300, Figure 1); and a drilling insert (200, Fig. 1) comprising a drill bit (122, Fig. 3) and capable of being mechanically coupled to a motor (i.e. motor 110 generates a torque to rotate the drill), wherein the drilling insert (i.e., portion 600) is capable of being inserted into the guide-hub and rotated within the guide-hub along with the drill bit by the motor [paragraphs 0031 and 0032], and wherein the drilling insert has supporting rods 300 prevent the boring operation from being performed beyond the intended depth while supporting the boring drill [paragraph 0036].
Kwon fails to disclose automatically preventing further drilling in response to detecting that the drill bit punctures the drilling surface. 
However, Herndon teaches an impedance sensing drill comprising a drilling assembly, a sensor electronically connected to the drilling assembly and control module for detecting a change in an electrical impedance of a material being drilled [paragraph 0008].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the drilling system of Kwon with electrical monitoring electrically connected to drill as taught by Herndon in order to control the depth of drilling by drilling assembly
Regarding claim 4, the modified Kwon’s drilling system discloses the drilling system of claim 1, wherein the guide-hub (i.e., portion 120) is capable of receiving and guiding a catheter after the drilling insert is removed.
Regarding claim 26, the modified Kwon’s drilling system discloses the drilling system of claim 1, wherein the drilling insert is capable of automatically preventing further drilling using electrical monitoring to detect that the drilling surface is punctured [paragraphs 0008 and 0009 of Herndon].
Regarding claim 6, Kwon et al. disclose a drilling system discloses a drilling system (Fig. 1) comprising: a guide-hub comprising an upper cylindrical portion (100, Fig. 1) and a lower cylindrical portion (124, Fig.1), wherein the upper cylindrical portion comprises a first diameter, wherein the lower cylindrical portion comprises a second diameter that is less than the first diameter; and a drilling insert (120, Fig. 1) comprising a drilling portion (122, Fig.1), wherein the drilling portion is capable of rotating within the lower cylindrical portion. 
Kwon fails to disclose automatically preventing further drilling in response to detecting that the drill bit punctures the drilling surface. 
However, Herndon teaches an impedance sensing drill comprising a drilling assembly, a sensor electronically connected to the drilling assembly and control module for detecting a change in an electrical impedance of a material being drilled [paragraph 0008].
Regarding claim 7, the modified Kwon’s drilling system discloses a drilling system of claim 6, wherein the drilling portion comprises a joint receiver portion (200, Fig. 3) and an insert portion (124, Fig. 3); wherein the insert portion is capable of being inserted in the joint receiver portion; and wherein the insert portion is capable of receiving a drill bit.
Regarding claim 9, the modified Kwon’s drilling system discloses a drilling system of claim 6, wherein the guide-hub further comprises a tapered portion (see the annotated diagram below, tapered relative to 200) connecting the upper cylindrical portion to the lower cylindrical portion; wherein the tapered portion comprises a first end (see the annotated diagram below) and a second end (see the annotated diagram below); and wherein the first end is the first diameter and the second end is the second diameter.

    PNG
    media_image1.png
    531
    282
    media_image1.png
    Greyscale

Regarding claim 27, the modified Kwon’s drilling system discloses the drilling system of claim 6, wherein the drilling portion comprises a tapered end portion (see the annotated drawing below).
Regarding claim 29, the modified Kwon’s drilling system discloses the drilling system of claim 6, wherein the drilling insert comprises a plunge protection harness to detect when the drill bit punctures the drilling surface to prevent further plunge (i.e. a collar 50 [paragraph 0058] of Herndon)
Regarding claim 32, the modified Kwon’s drilling system discloses wherein the drilling insert comprises a plunge protection harness (50, [paragraph 0058]) capable of detecting when the drill bit punctures the drilling surface to prevent further plunge using an electrical parametric change that corresponds to puncturing the drilling surface.

Claims 2, 3, 10, 22, and 23 are rejected under 35 U.S.C.103 as being unpatentable over Kwon et al. (US Patent Publication 2017/0150973) in view of Begg.
Regarding claim 2, the modified Kwon’s drilling system fails to disclose the drilling system of claim 1, wherein the drilling insert comprises a harness, and wherein the harness comprises a hinge system configured to engage a friction lock during drilling and to disengage the friction lock and withdraw the drill bit automatically when the drill bit punctures the drilling surface.
However, Begg discloses a hinge system (Fig. 2, Column 3, lines 57-67 through Column 4, lines 28) capable of engaging a friction lock during drilling and to disengage the friction lock and withdraw the drill bit automatically when the drill bit punctures the drilling surface. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the drilling system of Kwon with a hinge system of Begg in order to engage with a locking mechanism so the instrument can move through a plurality of movements (Column 4, lines 7-10).
Regarding claim 3, the modified Kwon’s device discloses wherein the hinge system comprises three displaceable arms (see the annotated drawing below) capable of forming friction lock.

    PNG
    media_image2.png
    441
    586
    media_image2.png
    Greyscale


Regarding claim 10, the modified Kwon’s drilling system fails to disclose the drilling system of claim 6, wherein the drilling insert comprises a harness portion, and wherein the harness portion comprises a hinge system configured to engage a friction lock during drilling and to disengage the friction lock and withdraw the drill bit automatically when the drill bit punctures the drilling surface. 
However, Begg discloses a hinge system (Fig. 2, Column 3, lines 57-67 through Column 4, lines 28) capable of engaging a friction lock during drilling and to disengage the friction lock and withdraw the drill bit automatically when the drill bit punctures the drilling surface. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the drilling system of Kwon with a hinge system of Begg in order to engage with a locking mechanism so the instrument can move through a plurality of movements (Column 4, lines 7-10).
Regarding claim 22, the modified Kwon’s drilling system fails to disclose the medical tool of claim 21, further comprising a hinge system configured to engage a friction lock during drilling and to disengage the friction lock and withdraw the drill bit automatically when the drill bit punctures the drilling surface.
However, Begg discloses a hinge system (Fig. 2, Column 3, lines 57-67 through Column 4, lines 28) capable of engaging a friction lock during drilling and to disengage the friction lock and withdraw the drill bit automatically when the drill bit punctures the drilling surface. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the drilling system of Kwon with a hinge system of Begg in order to engage with a locking mechanism so the instrument can move through a plurality of movements (Column 4, lines 7-10).
Regarding claim 23, the modified Kwon’s drilling system discloses the medical tool of claim 21, wherein the hinge system comprises three displaceable arms capable of forming the friction lock.

Claims 5 and 25 are rejected under 35 U.S.C.103 as being unpatentable over Kwon et al. (US Patent Publication 2017/0150973) in view of Qureshi et al. (US Patent 8,747,418).
Regarding claim 5, the modified Kwon’s drilling system fails to disclose the drilling system of claim 1, comprising contact feet, and wherein the contact feet further comprise feet extensions, wherein the contact feet are connected to the feet extensions by a joint, and wherein the joint is configured to rotate towards the guide-hub and the feet extensions are configured to rotate in conjunction with the joint.
However, Qureshi et al. teach a trajectory guide (10, Fig. 1), comprising contact feet (14, Fig. 1), and wherein the contact feet further comprise feet extensions (12, Fig. 1), wherein the contact feet are connected to the feet extensions by a joint (42, Fig. 1), and wherein the joint is capable of rotating towards the guide-hub and the feet extensions are capable of rotating in conjunction with the joint.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the drilling system of Kwon with contact feet and feet extensions of Qureshi in order to permit the alignment of surgical and observational instruments into a patient (Col. 1, lines 14-18).
	Regarding claim 25, the modified Kwon’s drilling system of claim 21, comprising contact feet, and wherein the contact feet further comprise feet extensions, wherein the contact feet are connected to the feet extensions by a joint, and wherein the joint is configured to rotate towards the guide-hub and the feet extensions are configured to rotate in conjunction with the joint. 
However, Qureshi et al. teach a trajectory guide (10, Fig. 1), comprising contact feet (14, Fig. 1), and wherein the contact feet further comprise feet extensions (12, Fig. 1), wherein the contact feet are connected to the feet extensions by a joint (42, Fig. 1), and wherein the joint is capable of rotating towards the guide-hub and the feet extensions are capable of rotating in conjunction with the joint.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the drilling system of Kwon with contact feet and feet extensions of Qureshi in order to permit the alignment of surgical and observational instruments into a patient (Col. 1, lines 14-18).

Claims 21, 24, 30, and 31 and are rejected under 35 U.S.C.103 as being unpatentable over Kwon et al. (US Patent Publication 2017/0150973) in view of Farrell (US Patent Publication 2012/0059378).
Regarding claim 21, Kwon et al. disclose a medical tool (Fig. 1) comprising: a cranial access drill (100, Fig. 1) comprising: a motor (110, Fig. 2); a guide-hub (120, Fig. 4) capable of being placed against a drilling surface and to maintain a fixed angle with the drilling surface; a drill bit (122, Fig. 1), and wherein the drill bit is capable of being inserted into the guide-hub.
Kwon et al. fail to disclose a controller and wherein the controller is configured to detect an electrical parametric change at the motor that corresponds to puncturing the drilling surface, and wherein the controller is configured to deactivate the motor when puncturing the drilling surface is detected.
However, Farrell teaches a controller (paragraph [0052]) and wherein the controller is capable of detecting an electrical parametric change at the motor that corresponds to puncturing the drilling surface, and wherein the controller is capable of deactivating the motor when puncturing the drilling surface is detected. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the cranial access drill of Kwon with a controller of Farrell so that the controller adjusts the RPM such that the drill motor can stop the burr rotation before the surgeon has the opportunity to penetrate the surface boundary outside of the targeted anatomical cavity(paragraph [0052]). 
Regarding claim 24, the modified Kwon’s device discloses wherein the guide-hub (120) is capable of receiving and guiding a catheter after the drill bit is removed.
	Regarding claim 30, Kwon et al. fail to disclose wherein the plunge protection harness comprises a controller configured to detect an electrical parametric change at a motor at the drilling portion that corresponds to puncturing the drilling surface.
However, Farrell teaches a controller (paragraph [0052]) capable of detecting an electrical parametric change at the motor that corresponds to puncturing the drilling surface.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the cranial access drill of Kwon with a controller of Farrell so that the controller adjusts the RPM such that the drill motor can stop the burr rotation before the surgeon has the opportunity to penetrate the surface boundary outside of the targeted anatomical cavity(paragraph [0052]). 
	Regarding claim 31, the modified Kwon’s device discloses the drilling system of claim 30, wherein the controller is capable of deactivating the motor when puncturing the drilling surface is detected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 5pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diana Jones/Examiner, Art Unit 3775        

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775                                                                                                                                                                                                        
.